              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


QUEEN CITY MAINTENANCE, INC.,   )
                                )
              Plaintiff,        )
                                )
    v.                          )        1:17CV665
                                )
MAINCORE MANAGEMENT, LLC,       )
ACTION TIME USA, INC.,          )
DANIELA STANISLAWEK PERKINS,    )
and DANIEL STANISLAWEK,         )
                                )
              Defendants.       )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Plaintiff, Queen City Maintenance, Inc., has filed a Motion

for Summary Judgment or Partial Summary Judgment pursuant to

Federal Rule of Civil Procedure 56. (Doc. 40.) The motion seeks

summary judgment against Defendants Maincore Management, LLC

(“Maincore”) and Action Time USA, Inc. (“Action Time”). (Id. at

1-2.) Plaintiff has filed a brief in support thereof, (Doc. 41),

and Defendants Maincore and Action Time have filed a response,

(Doc. 47). Plaintiff did not reply, and the matter is now ripe

for ruling. For the following reasons, this court finds that

Plaintiff’s motion should be denied and the matter referred for

a Rule 26(f) conference and discovery.
    Plaintiff originally filed its complaint in the Superior

Court of Guilford County, North Carolina. (See Doc. 3.)

Defendant Wal-Mart Stores, Inc. (“Walmart”) removed the case to

this court. (See Doc. 1.) Plaintiff subsequently dismissed its

claims against Walmart with prejudice. (Doc. 12.) The remaining

defendants, Maincore, Action Time, Daniela Stanislawek Perkins,

and Daniel Stanislawek (collectively “Defendants”) filed an

answer. (Doc. 16.) Thereafter, Defendants filed a third-party

complaint, (Doc. 18); that third-party complaint was later

dismissed without prejudice, (Doc. 51).

    An Initial Pretrial Conference was previously set, (see

Doc. 17), but continued at the request of the parties, (see,

e.g., Doc. 23). Discovery was ultimately stayed at the parties’

request, (see Doc. 32), pending a ruling upon a forthcoming

motion to dismiss by third-party defendants, (Doc. 33). Because

third-party defendants have been dismissed from this case, (see

Doc. 51), there is no forthcoming ruling on their motion to

dismiss, and the stay is now moot. In the interim between that

stay and that dismissal, and prior to the entry of any discovery

schedule, Plaintiff filed the instant motion for summary

judgment. (Doc. 40.)

    Summary judgment is appropriate when the court determines

that there remains “no genuine dispute as to any material fact

                               -2-
and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The moving party bears the initial burden of

demonstrating the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). And “the

inferences to be drawn from the underlying facts . . . must be

viewed in the light most favorable to the party opposing the

motion.” United States v. Diebold, Inc., 369 U.S. 654, 655

(1962) (per curiam).

    A factual dispute is genuine when “the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); see also First Nat’l Bank of Ariz. v. Cities Serv. Co.,

391 U.S. 253, 289–90 (1968) (stating that a dispute is not

genuine for summary judgment purposes when one party rests

solely on allegations in the pleadings and does not produce any

evidence to refute alternative arguments). This court must look

to substantive law to determine which facts are material —

“[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of

summary judgment.” Anderson, 477 U.S. at 248.

    Plaintiff argues summary judgment is appropriate as to

Maincore and Action Time because the Affidavit of Maya I.

Tsekova, President of Queen City Maintenance, (Doc. 40-1); the

                               -3-
Verified Complaint, (Doc. 3); and the Answer by Defendants

Maincore and Action Time, (Doc. 16), all establish that these

Defendants are liable to Plaintiff for monies owed for services

rendered by Plaintiff, (see Doc. 41 at 4-5). While the Complaint

and Affidavit of Ms. Tsekova appear to establish liability of

Defendants to Plaintiff, this court does not find that the

Answer admits liability so clearly as Plaintiff contends.

Instead, this court finds that there are issues of fact which

require that this case proceed to discovery. For example,

Defendant Daniel Stanislawek’s Declaration, submitted in

opposition to Plaintiff’s motion, states that Plaintiff’s

invoices are overstated. (Doc. 48 ¶¶ 5-29.) Defendant

Stanislawek further states that he anticipates further

reductions to the amounts allegedly owed based upon continued

investigation and discovery. (Id. ¶ 29.)

    This court therefore finds that there does exist a genuine

issue of material fact as to the amounts allegedly due Plaintiff

and, as a result, Plaintiff’s motion for summary judgment should

be denied.

    IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary

Judgment or Partial Summary Judgment, (Doc. 40), is DENIED.

    IT IS FURTHER ORDERED that the stay of discovery previously

entered, (Doc. 32), is TERMINATED.

                               -4-
    IT IS FURTHER ORDERED that, within 14 days of the entry of

this Memorandum Opinion and Order, the parties shall submit a

Supplemental Rule 26(f) Report as set out in the December 13,

2017 Order. (Doc. 32.)

    THIS COURT FURTHER DIRECTS that in the event the parties

are no longer able to agree upon a Rule 26(f) Report, as

evidenced by the failure to submit an agreed-upon Supplemental

Rule 26(f) Report, the Clerk shall set this matter for an

Initial Pretrial Conference.

    This the 11th day of March, 2019.



                           ____________________________________
                               United States District Judge




                               -5-
